McCLELLAN, j.
This is an appeal from an interlocutory order restraining officers of the municipality of Vinemont from enforcing the collection of certain taxes claimed as being due tbe municipality from certain individuals, who are complainants in this petition or bill, and commanding tbe restoration to them of certain personal property. It appears from tbe petition, or bill, set out in tbis transcript that tbe municipality bad previously instituted in tbe chancery court of Cullman county proceedings allowed under tbe system provided in Code, §§ 1319, 1320, 1322, for tbe collection of municipal taxes, and that tbe parties against whom taxes were claimed bad filed defenses in the chancery court, as section 1322 contemplates may be done. Tbe causes thus on the chancery docket were regularly continued, because it is asserted tbe parties bad not prepared tbe causes for submission to tbe court. After tbis order of continuance bad been entered, tbe officers of tbe municipality undertook tbe enforcement of tbe asserted tax demands by executions issued under (we assume) Code, §§ 1312, 1313.
According to tbe applicable principle recognized in Coxe v. Huntsville Gas Co., 129 Ala. 496, 29 South. 867, and Parrish v. Reese, 165 Ala. 638, 51 South. 824, tbe learned chancellor was entirely correct in directing the issuance of tbe interlocutory order indicated, to tbe end that tbe jurisdiction of bis court, already awakened and attached, might be protected in tbe processes ■of adjudging tbe rights of these parties to tbe original proceeding under Code, § 1322.
Tbe decretal order, awarding tbe writ here brought under question, is affirmed.
Affirmed.
Anderson, C. J., and Sayre and de Graffenried, JJ., •concur.